Case 19-13770-|\/|A|\/| Doc 9 Filed 03/28/19 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www.flsb.uscourts.gov

In re: Case No.: 19-13770-MAM
Chapter 7
EAGLE ARTS ACADEMY, INC.,

Debtor.
/

TRUSTEE’S EMERGENCY APPLICATION TO APPOINT ATTORNEY
NUNC PRO TUNC TO MARCH 27, 2019

§§XPEDITED HEARING RE§ !UESTEDL

Michael R. Bakst, Trustee in Bankruptcy for Eagle Arts Academy, Inc. respectfully requests
an Order of the Court authorizing the employment of Michael R. Bakst, Esq., and the law firm of

Greenspoon Marder LLP, to represent the Trustee in this case and states:

REASON FOR THE EXIGENCY

l. lt will be necessary for the Trustee to retain counsel on an emergency basis to avoid
immediate and irreparable harm to the bankruptcy estate pursuant to Federal Rule of Bankruptcy
Procedure 6003. This application is filed as an emergency because of the immediate and
irreparable harm that could arise in Waiting 21 days after the filing of the case to hire counsel in that
because this is a corporate case, With unique legal and accounting issue, that need to be addressed
immediately, including addressing legal causes of action held by the estate for suits that are currently
pending The Debtor’s §341 First Meeting of Creditors is scheduled for May l, 2019. The Trustee
seeks a hearing within the next seven (7) days or, if the Court deems appropriate, that the Court grant

the relief ex parte.

39101855

Case 19-13770-|\/|A|\/| Doc 9 Filed 03/28/19 Page 2 of 10

RELIEF REOUESTED

2. Michael R. Bakst, Trustee in Bankruptcy for Eagle Arts Acadeny, Inc., respectfully
requests an Order of the Court authorizing the employment of Michael R. Bakst, Esq., and the law
firm of Greenspoon Marder LLP, nunc pro tunc to March 27, 2019, being the date when counsel was
required to provide services on behalf of the estate. As explained above, the Trustee has filed this
motion on an emergency basis because this case involves significant legal issues for which counsel
will be necessary, for which counsel should be retained immediately. The Trustee seeks nunc pro
tunc employment to March 27, 2019, being the first date that prospective counsel began handling this
matter and providing services

3. Attached to this application is the proposed attomey's affidavit demonstrating Michael
R. Bakst, Esq., and the law firm of Greenspoon Marder LLP, are disinterested parties as required by
ll U.S.C. §327(a) and a verified statement as required under FRBP 2014.

4. The Trustee believes that the attorney is qualified to practice in the Bankruptcy Court
and is qualified to advise the Trustee on its relations with and responsibilities to the Debtor, creditors
and other parties.

5. All anticipated services normally performed by counsel for a Chapter 7 Trustee,
including the bringing of adversary proceedings and taking the Rule 2004 examination

6. There is no separate written retainer agreement between the Trustee and prospective
counsel. Counsel’s compensation shall be determined pursuant to the provisions of l l U.S.C. §330.

7. The attorney has stated that he has run a conflict check through a computerized data
base maintained by his law firm and has made every effort to input the names of any known
potentially adverse party, including the debtors, as well as known insiders of the debtors whom he
believes could potentially be adverse to the Trustee. The data base includes names of current and
previous clients of the firm, current and previous adverse parties of such clients, and names of related

parties within such matters. Where any potential names come up which indicate a possible conflict,

39101855

Case 19-13770-|\/|A|\/| Doc 9 Filed 03/28/19 Page 3 of 10

he has reviewed the specifics of the matter to verify that any such involvement of his law firm or
himself does not present any facts that would render himself or his firm to not be disinterested or
create a conflict of interest. ln appropriate situations he has also communicated with other attorneys
at his law firm that may be more familiar with such client or matter in order to confirm that
representation by himself and his law firm complies with §327.

8. The law firm of Greenspoon Marder, LLP has several offices throughout the United
States and the State of Florida with more than 200 lawyers practicing in various legal fields. Among
the firm's clients includes several banking institutions, some of which could be creditors in this
estate. However, neither the attorney nor his law firm would be representing any such banking
institution within this estate, and if it becomes necessary for the Trustee to be adverse to any such
entity, neither the attorney nor his law firm would handle such matter, but instead the Trustee would
obtain special counsel for purposes of handling such contested matter.

9. The attorney does not hold or represent any interest adverse to the estate, and the
Trustee believes that the employment of this attorney would be in the best interest of the estate.

WHEREFORE, the Trustee respectfully requests an Order authorizing the employment of
Michael R. Bakst, Esq., and the law firm of Greenspoon Marder LLP, to represent the Trustee on a
general retainer, pursuant to ll U.S.C. §§327 and 330, and finding that such relief is appropriate on
an expedited basis to avoid immediate and irreparable harm pursuant to Federal Rule of Bankruptcy
Procedure 6003, and approving such employment nunc pro tunc to March 27, 2019, being the first
date that counsel began providing legal services.

l HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to all
parties listed below in the manner indicated on the 421 day of March 2019.

Respectfully itted,

 

MICHAEE RY BAKST, TRUSTEE
P.o. Box 211087

West Palm Beach FL 33421

(561) 795-9640

39101855

Case 19-13770-|\/|A|\/| Doc 9 Filed 03/28/19 Page 4 of 10

Electronic Mail Notice List

Michael R Bakst efilemrb@gmlaw.com,
ecf.alert+Bakst@titlexi.com;efileul 084@gmlaw.com;efileul 086@gmlaw.com;efileul 40
l@gmlaw.com;efileul 857@gmlaw.com;efileul 093 @gmlaw.com

Ned R Nashban NNashban@baritzcolman.com, service@baritzcolman.com
Ofiice of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

David Neal Stern dnstern@fwblaw.net,
mkassower@fwblaw.net;rbyrnes@fwblaw.net;davidnstern@gmail.com

All Parties on the Court’s Mailing Matrix, a copy attached hereto

39101855

Case 19-13770-|\/|A|\/| Doc 9 Filed 03/28/19 Page 5 of 10

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

www.flsb.uscourts.gov

 

 

In re: Case No.: 19-13770-MAM
Chapter 7
EAGLE ARTS ACADEMY, INC.,
Debtor.
/
AFFIDAVIT OF PROPOSED ATTORNEY FOR TRUSTEE
STATE OF FLORIDA
COUNTY OF PALM BEACH

MICHAEL R. BAKST, ESQ. being duly sworn, says:

l. l am an attorney admitted to practice in the State of Florida, the United States
District Court for the Southern District of Florida, and am qualified to practice in the U.S.
Bankruptcy Court for the Southern District of Florida, and l am in compliance with the
additional qualifications to practice in this Court as set forth in Local Rule 2090-1(A).

2. l am employed by the law firm of Greenspoon Marder LLP, with offices located
at 525 Okeechobee Blvd, Suite 900, West Palm Beach, Florida 33401.

3. l have run a conflict check through a computerized database maintained by this
law firm where l have made every effort to input the names of any known potentially adverse
party, including the debtor, as well as known insiders of the debtor whom l believe could
potentially be adverse to the Trustee. The database includes names of current and previous
clients of the firm, current and previous adverse parties of such clients, and names of related
parties within such matters. Where any potential names come up which indicate a possible
conflict, I have reviewed the specifics of the matter to verify that any such involvement of this
law firm or myself does not present any facts that would render myself or the firm to not be
disinterested or create a conflict of interest In appropriate situations, l have also communicated
with other attorneys at this law firm that may be more familiar with such client or matter in order

to confirm that representation by myself and this law firm complies with §327.

39093340

Case 19-13770-|\/|A|\/| Doc 9 Filed 03/28/19 Page 6 of 10

4. The law firm of Greenspoon Marder, LLP has several offices throughout the State
of Florida with more than 200 lawyers practicing in various legal fields. Among the firm's
clients includes several banking institutions, some of which could be creditors in this estate.
However, neither l nor this firm would be representing any such banking institution Within this
estate, and if it becomes necessary for the Trustee to be adverse to any such entity, neither l nor
this firm would handle such matter, but instead the Trustee would obtain special counsel for
purposes of handling such contested matter.

5. There is no separate written retainer agreement between the Trustee and
prospective counsel. Counsel’s compensation shall be determine pursuant to the provisions of ll
U.S.C. §330.

6. The law firm of Greenspoon Marder, LLP, nor any of its attorneys hold or
represent any interest adverse to the estate, and we are disinterested persons as required by ll
U.S.C. §327(a).

FURTHER AFFIANT SAYETH NAUGHT.

GREENSPO MARDER, LLP

/

IC L R. BAKST, ESQ.

 

    
   
 

’/

SWorn and subscribed before me this 0 5 day of March 2019.
/A'

t Jennifer D. Johnson
NOTARY PUBL|C

 

___- , cmeomuoa
Expires 11/15/2020

03282019/jdj
29110.0677

39093340

CaSe 19-13770-|\/|A|\/| DOC 9 Filed 03/28/19

Label Matrix for local noticing
1130-9

Case 19-13770-MAM

So\ithern District of Florida
West Palm Beach

Thu Mar 28 13:29:20 EDT 2019

A & S Transportation
649 Fifth Avenue South
Naples, FL 34102-6601

Age of Learning for Schools, Inc.
101 N. Brand Blvd 8th Floor
Glendale, CA 91203-2639

Amtrust North America
PO Box 6939
Cleveland, OH 44101-1939

Axelrod, Britany
10403 Carmen Lane
Royal Palm Beach, FL 33411-3013

Berrie, Donna
20563 S. Charleston
Boca Raton, FL 33434-5904

Booster Enterprises
10400 Old Alabama Rd Connector #400
Alpharetta, GA 30022-8270

Charter PB Wellington 2, LLC
19950 W Country Club Dr., Suite 800
Aventura, FL 33180-4603

Cintas Corporation
PO Box 630910
Cincinnati, OH 45263-0910

Cook, Henry

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd., #104-A
Jupiter, FL 33458-8812

Charter PB Wellington 2, LLC
Frank Weinberg s Black, P.L.
David Neal Stern, Esq.

1875 NW Corporate Blvd.
Suite 100

Boca Raton, FL 33431-8550

Access Receivables Management
PO Box 1377
Cockeysville, MD 21030-6377

Alba Olivera, Juan
2180 White Pine Circle, Apt C
Greenacres, FL 33415-6175

Anne Gannon Tax Collector PBC
90 Box 3715
West Palm Beach, FL 33402-3715

BB&T Huffaker Insurance
PO Box 89063
Charlotte, NC 28289-0635

Blood, Monique S.
1693 Ripley Run
Wellington, FL 33414-6180

Broder Stacy
740 Malibu Bay Drive Apt 304
West Palm Beach, FL 33401-8401

Charter School Management Corporation
43460 Ridge Park Dr., Suite 100
Temecula, CA 92590-3600

Comcast Business
PO Box 37601
Philadelphia, PA 19101-0601

Cunningham, Christina

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd #104-A
Jupiter, FL 33458-8812

Page 7 of 10

Eagle Arts Academy, Inc.
PO Box 1268
Boca Raton, Fl 33429-1268

Active Alarms Inc.
7512 Dr. Phillips Blvd Suite 50-503
Orlando, FL 32819-5420

Allen Maxwell & Silver
PO Box 540
Fair Lawn, NJ 07410-0540

Apple Financial
PO Box 458
Souderton, PA 18964-0458

Barlett, Maria M.
11775 Laurel Valley Circle
Wellington, FL 33414-5923

Blount Gregory James
760 NE 4th Court
Boca Raton, FL 33432

(p)CAINE & WEINER COMPAN¥
12005 FORD ROAD 300
DALLAS TX 75234-7262

Chase, Melinda
17143 63rd Road N.
Loxahatchee, FL 33470-6014

Companion Corporation
1831 Fort Union Blvd.
Salt Lake City, UT 84121-3041

Cuzriculum Associates LLC
PO Box 4119
Woburn, MA 01888-4119

CaSe 19-13770-|\/|A|\/| DOC 9 Filed 03/28/19

De Lage Landen Financial Services
PO Box 41602
Philadelphia, PA 19101-1602

Element Management Group Inc.
760 NE 4th Court
Boca Raton, FL 33432

Feibach, Etma

c/o Scott Wagner & Assoc.. PA
250 S. Central Blvd. #104-14
Jupiter, FL 33458-8812

Florida Department of Revenue
2468 Mentrocentre Blvd
West Palm Beach, FL 33407-3105

Frog Street. Press Inc.
800 Industrial Blvd., Suite 100
Grapevine, TX 76051-8634

Haile Shaw & Pfaffenberg
660 U.S. Highway One, 3rd Floor
North Palm Beach, FL 33408-4628

Issurdatt-Hafeez, Ruth Ann
7374 Brunswick Circle
Boynton Beach, FL 33472-2536

Kolbenschlag, Kristi'.n
73 Lariat Circle
Boca Raton, FL 33487-1515

McCoy, Pamela
127 Victory Circle
Boynton Beach, FL 33436-2894

Millard, Willi.am
9811 Spanish Isles Drive
Boca Raton, FL 33496-1829

Dixie Marketing
PO Box 634
Hartselle, AL 35640-0634

FPL
General Mail Facility
Miami, FL 33188-0001

Florida Department of Health
4052 Bald Cypress Way Bid-Bol
Tallahassee, FL 32399-1729

Florida Department of Revenue
Payroll Taxes

PO Box 6510

Tallahassee, FL 32314-6510

GG IT Tech
13131 55th Road N.
West Palm Beach, FL 33411-8353

Hill York Services Corporation
PO Box 350155
Ft. Lauderdale, FL 33335-0155

King & Walker, CPAs, PL
2803 W. Busch Blvd 8106
Tampa, FL 33618-4517

Martinelli, Krista J.

c/o c/o Scott Wagner & Assoc. PA
250 S. Central Blvd., #104-A
Jupiter, FL 33458-8812

Mejia Cleaning Service
4366 Mi.nerva Drive
Melboutne, FL 32904

Morse Communications Inc.
393 East Drive
Melbourne, FL 32904

Page 8 of 10

E Rate Advantage, LLC
106 Lilac Drive
Annandale, NJ 08801-3450

Federal Express
PO Box 660481
Dallas, TX 75266-0481

Florida Department of Health PBC
PO Box 29 4th Flcor
West Palm Beach, FL 33402-0029

Frank, Weinberg & Black, PL
David W. Black, Esq.

7805 SW Sth Court
Plantation, FL 33324

Georgopulos, yvonne

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd. #104-A
Jupiter, FL 33458-8812

Irizarry, Jeffry
2209 Amesbury Ct.
Wellington, FL 33414-8021

Kirschenbaum, Mark Adam
2170 Polo Gardens Drive #207
Wellington, FL 33414-2030

Matta, Mira
6857 Hendry Drive
Lake Worth, FL 33463-7468

Mia, Rokshana

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd #104-1\
Jupiter, FL 33458-8812

Office Depot
PO Box 1413
Charlotte, NC 28201-1413

CaSe 19-13770-|\/|A|\/| DOC 9 Filed 03/28/19

Office of the US Trustee
51 S.W. lst Ave.

Suite 1204

Miami'., FL 33130-1614

Pitney Bowes
PO Box 371874
?ittsburgh, PA 15250-7874

Protective Pest Control
8211 Bama Lane, Suite 2
West Pa].m Beach, FL 33411-3786

Russo, Joseph A.
712 Sunny Pine Way, A-2
Greenacres, FL 33415-8969

Searing, Colleen
1322 Denlow Lane
Royal Palm Beach, FL 33411-4012

Sumnerlin, Amy
3196 N. Jog Road, Apt 6201
West Palm Beach, FL 33411-7434

Supplyworks
PO Box 404468
Atlanta, GA 30384-4468

Talerico, Sommer D

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd., #104-A
Jupiter, FL 33458-8812

Thyssen Krupp Elevator Corporat.ion
PO Box 933004
Atlanta, GA 31193-3004

US Bank Equipment Finance
PO Box 790448
St. Louis, MO 63179-0448

Ortiz, Marlene

c/o Scott wagner & Assoc. PA
250 S. Central Blvd #104-A
Jupiter, FL 33458-8812

Prime Rate Premium Finance Corp.
PO Box 580016
Charlotte, NC 28258-0016

1 Revenue Systems

PO Box 15257
Clearwater, FL 33766-5257

Ryerson, Anita
12262 Areaca Drive
Wellington, FL 33414-4102

Simplex Ginnell
Dept Ch 10320
Palatine, IL 60055-0320

Sun Life Financial
PO Box 843300
Kansas City, MO 64184-3300

Synter Resource Group LLC
PO Box 63247
North Charleston, SC 29419-3247

Tandem Interactive Inc.
1700 E. Las Olas Blvd., Suite 301
Fort Lauderdale, FL 33301-2407

Toshibia Business Sol\itions USA
PO Box 402709
Atlanta, GA 30384-2709

United Healthcare
P0 Box 94017
Palatine, IL 60094-4017

Page 9 of 10

Palm Beach Fire Equipment Co
3965 A-10 Investment Lane
Rivera Beach, FL 33404-1775

Progressus Therapy
75 Remittance Drive Suite 6221
Chicago, IL 60675-6221

Rich, Robert Lee
922 SW llth Terrace
Delray Beach, FL 33444-7737

Scardaccione, Deborah J.
1660 Renaissance Commons, 42504
Boynton Beach, FL 33426-7226

Studies Weekly Inc.
1140 North 1430 West
Orem, UT 84057-6405

Suntrust Bank
PO Box 404468
Atlanta, GA 30384-4468

Szaho Associates Inc
3355 Lenox Road NE, Suite 945
Atlanta, GA 30326-1395

The Village of Wellington
12300 Forest Hill Blvd.
Wellington, FL 33414-7699

Toshibia Financial Services
PO Box 790448
St Louis, MO 63179-0448

UnitedHealthcare Insurance Company
CDM-ATTN: Bankruptcy

185 Asylum Street

03B

Hartford, CT 06103-3408

CaSe 19-13770-|\/|A|\/| DOC 9 Filed 03/28/19

Var Technology Finance
PO Box 790448
St. Louis, MO 63179-0448

Voss & Klein
49 N Federal Hwy Suite 316
Ponpano Beach, FL 33062-4304

Waste Management Inc. of Florida
PO Box 105453
Atlanta, GA 30348-5453

Welch, Vivian
2412 Avenue S
Lake Worth, FL 33404-4035

Windstream Holdings LLC
PO Box 9001013
Louisville, KY 40290-1013

Vega, Rosa
13131 55th Road N
West Palm Beach, FL 33411-8353

W?TV-Scripps Media Inc.
PO Box 116871
Atlanta, GA 30368-6871

Weiss Handler & Cornwell PA
2255 Glades Road Suite 218-ll
Boca Raton, FL 33431-7392

Wellington Utilities
90 Box 31632
Tampa, FL 33631-3632

Michael R Bakst
P. 0. Box 407
West Palm Beach, FL 33402-0407

Page 10 of 10

Villegas Santos, Ivonne
1200 Waterway Village Court, #lll7
Greenacres, FL 33413-2173

Walsworth
PO Box 310287
Des Moines, IA 50331-0287

Weiss, Charles L
12140 56th Place N
West Palm Beach, FL 33411-8532

Willse, Kevin
5183 Pinetree Drive
Delray Beach, FL 33484-1128

Ned R Nashban

Baritz & Colman LLP

1075 Broken Sound Parkway
Suite 102

Boca Raton, FL 33487-3541

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Caine & Weiner
PO Box 55848
Sherman Oaks, CA 91413

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)West Palm Beach

End of Label Matrix

Mailable recipients 104
Bypassed recipients 1
Total 105

